Citation Nr: 1008417	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to an initial 
evaluation higher than 10 percent for degenerative joint 
disease, left knee.

2.	Entitlement to an initial 
evaluation higher than 10 percent for diverticulosis.

3.	Entitlement to an initial 
evaluation higher than 10 percent for degenerative disc 
disease, with lumbar strain.

4.	Entitlement to an initial 
compensable evaluation for rectal adenocarcinoma, status post 
resection.

5.	Entitlement to an initial 
compensable evaluation for residuals, status post lumpectomy, 
left breast.

6.	Entitlement to an initial 
compensable evaluation for a thyroid nodule. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to 
October 2004.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted service connection for the 
various conditions indicated above. The Veteran appealed from 
the initial assigned disability ratings. See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
the initial rating for a disability, VA must consider the 
propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection). Jurisdiction over this matter was later 
transferred to the Baltimore, Maryland RO. 

The Veteran previously requested a hearing at the Board's 
Central Office in Washington, D.C., but later withdrew this 
request in December 2009 prior to the scheduled hearing date. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.




REMAND

The Board finds that additional evidentiary development is 
needed prior to issuance of a decision on the increased 
rating claims presented on appeal.

Of preliminary importance is that recent records of relevant 
medical treatment are obtained and associated with the 
record. Under VA's duty to assist, VA shall make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain. See 38 U.S.C.A.               § 
5103A(b)(1) (West 2002 & Supp. 2009). There are currently on 
file post-service medical records from various military 
medical facilities dated from November 2004 through March 
2006. The Veteran presumably has obtained further treatment 
since that time, and records of such treatment must be 
obtained. Therefore, the Veteran should be afforded the 
opportunity to identify further medical records from this 
source, and any other source (including VA or private 
treatment providers).           The RO/AMC should then 
undertake necessary measures to obtain these medical records 
based upon the information provided. 

It is further warranted that the Veteran undergo VA 
examinations on several of the claims at issue, particularly 
where involving an established chronic disease. Initially, a 
VA orthopedic examination should be scheduled to evaluate the 
severity of disability involving the degenerative joint 
disease of the left knee, and lumbar degenerative disc 
disease. A gastrointestinal examination should be completed 
to evaluate service-connected diverticulosis. These 
examinations are necessary to provide more contemporaneous 
depictions of service-connected disability, as the last 
pertinent evaluations were conducted more than four year ago. 
See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.").

The Board has likewise determined that a VA examination 
should be obtained pertaining to disability due to the 
Veteran's service-connected thyroid nodule. Medical records 
show that the Veteran underwent in May 2005 a 
hemithyroidectomy for the removal of a left lobe thyroid 
nodule, nontoxic. There were no post-operative complications 
noted, and no other history of an endocrine disorder found. 
The Veteran has since indicated that she had half of the 
thyroid gland removed. To ensure comprehensive review of any 
residuals of thyroid surgery, including but not limited to 
any hypothyroidism, a VA examination for this service-
connected condition should be completed. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran 
and request that she complete a VA Form 
21-4142, Authorization and Consent to 
Release of Medical Information, to obtain 
complete and contemporaneous records of 
post-service treatment from military 
medical facilities. Also request that the 
Veteran identify any other sources of 
relevant medical treatment, including from 
VA and private treatment providers. 
Provided that the search for any 
identified records are unsuccessful, the 
RO/AMC must notify the Veteran and her 
representative of this in accordance with 
the provisions of 38 U.S.C.A.                   
§ 5103A(b) and 38 C.F.R. § 3.159(e). 

2.	The RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the current severity of the Veteran's 
service-connected left knee and lumbar 
spine disorders. The claims folder must be 
provided to  and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.        It is requested 
that the VA examiner indicate all present 
symptoms and manifestations attributable 
to the Veteran's service-connected left 
knee and lumbar spine disorders.  In 
examining the Veteran, the examiner should 
report complete range of motion findings 
for the affected joints. The examiner 
should be asked to indicate whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the measured joints are used 
repeatedly over a period of time. The 
examiner should also be asked to determine 
whether the joints exhibit weakened 
movement, excess fatigability or 
incoordination.              If feasible, 
these determinations should be expressed         
in terms of additional range of motion 
loss due to any weakened movement, excess 
fatigability or incoordination. 

3.	Then schedule the Veteran for a VA 
gastrointestinal examination. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail.          
It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected 
diverticulosis, in accordance with           
the rating criteria specified at 38 C.F.R. 
4.114,        Diagnostic Code 7327. 

4.	Schedule the Veteran for a VA 
examination of the endocrine system. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail.          
It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected thyroid 
nodule, status-post surgical removal, in 
accordance with the rating criteria 
specified at 38 C.F.R. 4.119, Diagnostic 
Code 7915, and if found to be applicable 
Diagnostic Code 7903 on hypothyroidism. 

5.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

6.	Thereafter, the RO should readjudicate 
the claims on appeal based upon all 
additional evidence received. If the any 
benefit sought on appeal is not granted, 
the Veteran and her representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to   the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims. Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

